DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-12 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
4.	The specification is objected to due to the following informality.  On page 5, it appears that the reference numeral denoting the first intermediary portion in line 10 should be revised from 221 to 22a.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-4, 7-8, and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiku et al. (hereinafter “Chiku”) – US 2016/0240288.

Per claim 1, Chiku teaches a shunt resistor having a resistance element (Fig. 2; main body portion 1a; ¶35) with a predetermined resistivity at least at a part, and to which a bonding (Fig. 1; bonding wires 7; ¶35) is to be connected, the bonding wire for detecting a value of current flowing between two electrodes (Fig. 2; terminal portions A and B; ¶35) bridged through the shunt resistor by detecting a voltage drop at the resistance element (A current-monitoring IC 5 is connected to the terminal portions A and B by bonding wires 7 (Figs. 1 and 2; ¶35)) , the shunt resistor comprising:
a pair of connection parts (Fig. 1; substrate wires 3; ¶35) to be respectively electrically connected to the two electrodes;
a bridge part (Figs. 1 and 2; combination of the main body portion 1a and the terminal portions A and B; ¶35) having the resistance element, extending from one of the connection parts to the other of the connection parts, and bridging the pair of connection parts (The substrate wires 3 are connected to the terminal portions A and B (Fig. 1; ¶35)); and
a mark (Fig. 3; protruding portions C and D; ¶36-37) configured to define a virtual line segment when a surface of the shunt resistor which is to be connected with the bonding wire, is imaged from a front view, wherein the mark is arranged to allow the virtual line segment to be oblique with respect to an extending direction of the bridge part (Protruding portions C and D are provided to correctly position the shunt resistor 1 during mounting (¶36).  A virtual line can be defined from an edge of a protruding portion D to an edge of the protruding portion C wherein the virtual line extends across the main body portion 1a (Fig. 3).  The virtual line would be oblique to with respect to an extending direction of the shunt resistor 1).

Per claim 2, Chiku teaches the shunt resistor according to Claim 1, wherein the mark is provided for correcting a connection position of the bonding wire (For the purpose of correctly positioning the shunt resistor 1 during mounting so that it can connect with the bonding wires 7, protruding portions C and D are provided (Figs. 1 and 3; ¶36-37)).

Per claim 3, Chiku teaches the shunt resistor according to Claim 1, wherein the mark is arranged at the surface of the shunt resistor, the surface to which the bonding wire is to be connected (The protruding portions C and D are provided at a surface to which the bonding wires 7 are connected (Figs. 1 and 3; ¶36-37)).
 
Per claim 4, Chiku teaches the shunt resistor according to Claim 3, wherein: the bonding wire is bonded with the bridge part; and the mark is arranged at the bridge part (The bonding wires 7 are bonded with the bridge part and the protruding portions C and D are provided at the bridge part (Figs. 1 and 3; ¶36-37)).

Per claim 7, Chiku teaches the shunt resistor according to Claim 1, wherein the mark includes a linear portion, and the virtual line segment is defined by an edge along the linear portion (The protruding portions C and D include portions that extend linearly in the extending direction of the shunt resistor 1 (Fig. 3).  The virtual line extends from an edge of the linear surface of a protruding portion D to an edge of the linear surface of the protruding portion C (Fig. 3)).

Per claim 8, Chiku teaches the shunt resistor according to Claim 7, wherein the mark is in a strip shape, and the virtual line segment is defined by an edge along the linear portion of the mark in a longitudinal direction (The protruding portions C and D are in a strip shape that include portions that extend in the extending direction of the shunt resistor 1 (Fig. 3).  The virtual line extends from an edge of a protruding portion D to an edge of the protruding portion C (Fig. 3)).

Per claim 10, Chiku teaches the method of mounting the shunt resistor according to Claim 1, comprising: detecting angular difference between the virtual line segment at the shunt (For the purpose of correctly positioning the shunt resistor 1 during mounting so that it can connect with the bonding wires 7, protruding portions C and D are provided (Figs. 1 and 3; ¶36-37).  The angular orientation of the protruding portions C and D can be visually inspected so the proper mounting is achieved (¶36)).

Per claim 11, Chiku teaches a shunt resistor having a resistance element (Fig. 2; main body portion 1a; ¶35) with a predetermined resistivity at least at a part, and to which a bonding wire (Fig. 1; bonding wires 7; ¶35) is to be connected, the bonding wire for detecting a value of current flowing between two electrodes (Fig. 2; terminal portions A and B; ¶35) bridged through the shunt resistor by detecting a voltage drop at the resistance element (A current-monitoring IC 5 is connected to the terminal portions A and B by bonding wires 7 (Figs. 1 and 2; ¶35)), the shunt resistor comprising:
a pair of connection parts (Fig. 1; substrate wires 3; ¶35) to be respectively electrically connected to the two electrodes;
a bridge part (Figs. 1 and 2; combination of the main body portion 1a and the terminal portions A and B; ¶35) having the resistance element, extending from one of the connection parts to the other of the connection parts, and bridging the pair of connection parts (The substrate wires 3 are connected to the terminal portions A and B (Fig. 1; ¶35)); and
a mark (Fig. 3; protruding portion C; ¶36-37) configured to define a virtual line segment when a surface of the shunt resistor, which is to be connected with the bonding wire is imaged from a front view, wherein the mark is at a position separated from the center of the resistance element and is in a direction perpendicular to an extending direction of the bridge part to allow the virtual line segment being parallel to the extending direction of the bridge part (Protruding portion C is provided to correctly position the shunt resistor 1 during mounting (¶36).  The protruding portion C is separated from the center of the main body portion 1a and is disposed in a direction perpendicular to the extending direction of the shunt resistor 1 (Fig. 3).  A virtual line can be defined as a line extending from the surface of the protruding portion C that is parallel to the extending direction of the shunt resistor 1 (Fig. 3).  The virtual line would be parallel to the extending direction of the shunt resistor 1).

Per claim 12, Chiku teaches a method of mounting the shunt resistor according to Claim 11, comprising: detecting angular difference between the virtual line segment at the shunt resistor and a preliminarily defined straight line; and correcting a connection position of the bonding wire according to the angular difference (For the purpose of correctly positioning the shunt resistor 1 during mounting so that it can connect with the bonding wires 7, protruding portions C and D are provided (Figs. 1 and 3; ¶36-37).  The angular orientation of the protruding portions C and D can be visually inspected so the proper mounting is achieved (¶36)).

7.	Claims 1-6 and 10-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiku et al. (hereinafter “DOC2”) – US 2017/0307658.

Per claim 1, DOC2 teaches a shunt resistor having a resistance element (Fig. 1A; resistive element 1; ¶47) with a predetermined resistivity at least at a part, and to which a bonding wire (Fig. 1A; bonding wires 9a and 9b; ¶47) is to be connected, the bonding wire for detecting a value of current flowing between two electrodes (Fig. 1A; electrodes 5a and 5b; ¶47) bridged through the shunt resistor by detecting a voltage drop at the resistance element (A voltage of the resistive element is detected via a pair of voltage detecting terminals, i.e., the bonding wires 9a and 9b (Figs. 1A and 1B; ¶48)), the shunt resistor comprising:
(Fig. 1; wire patterns 3a and 3b; ¶47) to be respectively electrically connected to the two electrodes;
a bridge part (Figs. 1A and 1B; combination of the resistive element 1 and electrodes 5a and 5b; ¶48) having the resistance element, extending from one of the connection parts to the other of the connection parts, and bridging the pair of connection parts (The wire patterns 3a and 3b are connected respectfully to the electrodes 5a and 5b (Fig. 1b; ¶48)); and
a mark (Fig. 8A; marks P3 and P4; ¶80) configured to define a virtual line segment when a surface of the shunt resistor which is to be connected with the bonding wire, is imaged from a front view, wherein the mark is arranged to allow the virtual line segment to be oblique with respect to an extending direction of the bridge part (Marks P3 and P4 denote positions where bonding is to be performed (Fig. 8A; ¶80).  A virtual line that extends through marks P3 and P4 would be oblique to the extending direction of the bridge part (Fig. 8A)).

Per claim 2, DOC2 teaches the shunt resistor according to Claim 1, wherein the mark is provided for correcting a connection position of the bonding wire (Marks P3 and P4 denote positions where bonding of bonding wires 9a and 9b is to be performed (Fig. 8A; ¶80)).

Per claim 3, DOC2 teaches the shunt resistor according to Claim 1, wherein the mark is arranged at the surface of the shunt resistor, the surface to which the bonding wire is to be connected (Marks P3 and P4 denote are provided on a surface of the shunt resistor to which the bonding wires 9a and 9b are to be connected (Fig. 8A; ¶80)).
 
Per claim 4, DOC2 teaches the shunt resistor according to Claim 3, wherein: the bonding wire is bonded with the bridge part; and the mark is arranged at the bridge part (The bonding wires 9a and 9b are bonded with the bridge part and the marks P3 and P4 are provided at the bridge part (Fig. 8A; ¶80)).

Per claim 5, DOC2 teaches the shunt resistor according to Claim 1, wherein: the mark is configured as dots, and at least two of the dots are detected when the mark is imaged; and the virtual line segment is defined by a straight line connecting the at least two dots (The marks P3 and P4 are configured as dots and a virtual line extends through the marks P3 and P4 (Fig. 8A; ¶80)).

Per claim 6, DOC2 teaches the shunt resistor according to Claim 5, wherein the at least two of the dots are arranged at respective positions, which are opposite to each other with respect to the resistance element (The marks P3 and P4 are arranged at opposite positions to each other with respect to the resistive element 1 (Fig. 8A)).

Per claim 10, DOC2 teaches the method of mounting the shunt resistor according to Claim 1, comprising: detecting angular difference between the virtual line segment at the shunt resistor and a preliminarily defined straight line; and correcting a connection position of the bonding wire according to the angular difference (For the purpose of correctly positioning the shunt resistor during mounting so that it can connect with the bonding wires 9a and 9b, marks P3 and P4 are provided (Fig. 8A; ¶80).  The angular orientation of the marks P3 and P4 can be visually inspected so the proper mounting is achieved).

Per claim 11, DOC2 teaches a shunt resistor having a resistance element (Fig. 1A; resistive element 1; ¶47) with a predetermined resistivity at least at a part, and to which a bonding wire (Fig. 1A; bonding wires 9a and 9b; ¶47) is to be connected, the bonding wire for detecting a value of current flowing between two electrodes (Fig. 1A; electrodes 5a and 5b; ¶47) bridged through the shunt resistor by detecting a voltage drop at the resistance element (A voltage of the resistive element is detected via a pair of voltage detecting terminals, i.e., the bonding wires 9a and 9b (Figs. 1A and 1B; ¶48)) , the shunt resistor comprising:
a pair of connection parts (Fig. 1; wire patterns 3a and 3b; ¶47) to be respectively electrically connected to the two electrodes;
a bridge part (Figs. 1A and 1B; combination of the resistive element 1 and electrodes 5a and 5b; ¶48) having the resistance element, extending from one of the connection parts to the other of the connection parts, and bridging the pair of connection parts (The wire patterns 3a and 3b are connected respectfully to the electrodes 5a and 5b (Fig. 1b; ¶48)); and
a mark (Fig. 1B; marks P1 and P2; ¶48) configured to define a virtual line segment when a surface of the shunt resistor, which is to be connected with the bonding wire is imaged from a front view, wherein the mark is at a position separated from the center of the resistance element and is in a direction perpendicular to an extending direction of the bridge part to allow the virtual line segment being parallel to the extending direction of the bridge part (Marks P1 and 2 denote positions where bonding is to be performed (Fig. 8A; ¶80).  The marks P1 and P2 are at positons separated from the center of the resistive element 1 in a direction perpendicular to the extending direction of the bridge part (Fig. 1B).  A virtual line that extends through marks P1 and P2 would be parallel to the extending direction of the bridge part (Fig. 1B)).

Per claim 12, DOC2 teaches a method of mounting the shunt resistor according to Claim 11, comprising: detecting angular difference between the virtual line segment at the shunt resistor and a preliminarily defined straight line; and correcting a connection position of the bonding wire according to the angular difference (For the purpose of correctly positioning the shunt resistor during mounting so that it can connect with the bonding wires 9a and 9b, marks P1 and P2 are provided (Fig. 1B; ¶48).  The angular orientation of the marks P3 and P4 can be visually inspected so the proper mounting is achieved).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 9 is rejected under 35 U.S.C. 103 as being obvious in view of DOC2 and Condamin et al. (hereinafter “Condamin”) – US 8,142,237.

Per claim 9, DOC2 teaches the shunt resistor according to Claim 1.  However, DOC2 does not explicitly teach the shunt resistor wherein the mark is a hole (Marks P3 and P4 are indicated as being recesses (¶80)).
	In contrast, Condamin teaches a measuring shunt 1 comprising holes 3 through which pins 13 of an electronic card 11 can be inserted (Fig. 1; col. 2, line 66 – col. 3, line 26).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the marks P3 and P4 of DOC2 such that they are holes.  One of ordinary skill would make such a modification for the purpose of electrically connecting a shunt to an electronic board (Condamin; col. 2, line 66 – col. 3, line 26).




Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852